Citation Nr: 1426756	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-45 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case has a complex procedural history.  The Veteran sought service connection for posttraumatic stress disorder (PTSD) in an August 2007 claim.  The RO granted his claim in a September 2008 rating decision, assigning a 30 percent rating.  

The Veteran filed a notice of disagreement with this rating in December 2008.  In September 2009, the RO issued a rating decision and a statement of the case.  The rating decision increased his rating to 50 percent effective July 20, 2009, and the statement of the case denied increased ratings prior to and after that point.  The Veteran then filed a timely substantive appeal.  

In December 2008, the Veteran filed an application for a TDIU.  A March 2010 rating decision granted service connection for lymphotic leukemia and assigned a 100 percent rating for that disability.  That same rating decision determined that, by assigning a 100 percent rating, the Veteran's claim for a TDIU had become moot.  Though the Veteran's representative tried to file a notice of disagreement with the determination that the TDIU claim had become moot, the RO determined that the issue of entitlement to a TDIU would be discussed by the Board's eventual decision and that a notice of disagreement was improper under the circumstances.  

In April 2012, the Board issued a decision granting a 50 percent rating for PTSD prior to July 19, 2009, but denying a rating in excess of 50 percent for any period.  That same decision also determined that the issue of entitlement to a TDIU was rendered moot.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 memorandum decision, the Court affirmed the Board's April 2012 denial of a rating in excess of 50 percent for the Veteran's PTSD.  The Court also determined, however, that the Board did not support its assertion that the issue of entitlement to a TDIU was moot with adequate reasons and bases.  The Court vacated that portion of the Board's decision.

Given this history and the Court's mandate, the sole issue before the Board now is the determination of whether a TDIU is warranted.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of a 100 percent rating for his service-connected lymphotic leukemia.  Despite his being in receipt of this rating, VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Part of that duty includes determining whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) benefits.  VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

In summary, the fact that the Veteran is currently in receipt of a 100 percent schedular rating for his lymphotic leukemia does not moot any claim for a separate TDIU based on his other service-connected disabilities.  In this case, the Veteran and his representative contend that the Veteran is entitled to a TDIU based on his service-connected PTSD, and that he is accordingly entitled to SMC benefits.  

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is currently service-connected for four disabilities: chronic lymphotic leukemia, rated as 100 percent disabling; PTSD, rated as 50 percent disabling; and residuals of an injury to the fingers of the right hand and a scar of the right forearm, each rated as noncompensably disabling.  When the 100 percent rating is stripped away, the Veteran's combined rating is 50 percent, below the threshold necessary for a TDIU under 38 C.F.R. § 4.16(a).  

As the Veteran does not meet the schedular criteria, his claim for a TDIU must be adjudicated on an extraschedular basis.  

In that vein, there is evidence that the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation (neither the Veteran nor his representative have made any arguments as to his right hand and forearm disabilities affecting his employability).  

In a July 2009 letter, the Veteran's treating VA physician, Dr. J.F.B., wrote that the Veteran's PTSD "does, in fact, cause total occupational and social impairment from at least August 2007 if not prior to that date."  Dr. J.F.B. wrote that, while the Veteran's symptoms have improved, he nevertheless is not able to work on account of his disability.  He noted that a recent attempt to work was undermined by his PTSD symptoms, and he further surmised that attempting to return to work would exacerbate his symptoms further.  

In a January 2010 VA lymphatic disorders examination, the Veteran stated that he retired in 1999 due to interpersonal difficulties at work stemming from his PTSD and alcoholism.  

At a November 2011 VA examination, the examiner determined that the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas.  The examiner also determined that the Veteran's PTSD results in symptoms such as difficulty in establishing and maintaining effective work and social relationships, as well as a difficulty in adapting to stressful circumstances, including work or a worklike setting.  

Despite this evidence that the Veteran's PTSD alone results in an inability to secure or follow a substantially gainful occupation, the Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).   This claim must be remanded in order to allow for such submission.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent, and severity of his PTSD symptoms as well as their impact on his ability to work.  The Veteran must also be invited to submit any employment records that might substantiate his claim.  

2.  Refer the case to the Compensation and Pension Service for a determination as to whether the Veteran's PTSD by itself warrants the assignment of a TDIU on an extraschedular basis.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

